Citation Nr: 1528803	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar disorder, evaluated as 10 percent disabling from February 24, 2010, and 50 percent disabling from January 24, 2013.

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Bryan J. Held


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a September 2013 rating decision, the RO increased the rating for bipolar disorder to 50 percent disabling, effective January 24, 2013.  As the Veteran has not expressed satisfaction with the increased disability rating, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims.  Specifically, the September 2013 Statement of the Case (SOC) indicates that the RO reviewed medical evidence from the Salisbury VA Medical Center (VAMC) dated from February 2010 to September 2013.  A review of the electronic claims file does not provide the aforementioned treatment records.  Thus, it appears that the record is incomplete.  On remand, the RO should obtain and associate with the claims file a copy of all records cited in the September 2013 SOC, and any updated VA treatment records.

The Veteran also provided records of private psychiatric treatment from Dr. W. to the May 2011 VA examiner, and reported a hospitalization for mania at Eastover Psychological Group in March 2009.  These records should be secured on remand.

Moreover, as the Veteran's representative has asserted that the Veteran's disability has worsened since the May 2011 VA examination, an updated examination should be scheduled to assess the current severity of the condition.  See December 17, 2013 statement.  In this regard, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association , Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in October 2014 (i.e., after August 4, 2014), the DSM-5 is applicable to this case, and the updated examination should be conducted utilizing the same.

Lastly, action on the TDIU claim is deferred pending the above development, as the matter is intertwined with the increased rating claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file all VA treatment records from July 2010 to the present, including treatment records from the Salisbury VAMC dated from February 2010 to September 2013, as noted in the September 2013 SOC.

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic claims file any outstanding private mental health treatment records, to include all records from Dr. W. and the reports of a March 2009 hospitalization at Eastover Psychological Group.  See May 2011 VA examination report.

3.  After completion of the above directives, schedule the Veteran for a psychiatric examination to determine the nature and severity of the Veteran's bipolar disorder in accordance with the DSM-5.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bipolar disorder, including the level of social and occupational impairment attributable to the same.

A thorough discussion of any occupational impairment caused by bipolar disorder is requested.

4.  After completing the above action, readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

